Title: Richard Henry Lee to John Adams, 12 Dec. 1785
From: Lee, Richard Henry
To: Adams, John


          
            
              Dear Sir
            
            

              Chantilly

              Decemb: y[thorn sign]e.
                12. 1785
            
          

          My Presedential year being ended I had left New York for this place
            (from which and from my family I had been thirteen months absent) before the Letters
            which you did me the honor to write me on the twenty six of August, the six and seventh
            of September came to hand; which has preventd me from shewing the Civilities to Mr Storer and Mr Wingrove that I
            should otherwise have taken pleasure in doing. The State of my health is so precarious
            (being at present prevented by the Gout in my right hand from writing my Self) that it
            is uncertain when I shall be permitted of return to Congress. But let me be where I will
            I shall always be happy to Correspond with you. My Brother Arthur Lee who now resides at
            New York a Commissioner of the treasurie of the U.S. will receive and forward to me such
            Letters as you are pleas’d to write. It gives me pleasure to know that Colo: Smith is so agreeable a secretary to you, indeed I had
            expect’d so from his Politeness, his good sense, and his Spirit. It is certainly a
            misfortune both to the United States and to great Britain that a Singular kind of after Wisdom in the Latter should so perpetually keep the
            two Countrys at variance with each other. To profit from experience so becometh Nations
            as well as individuals, that it denoteth much Ill to both when advice is not taken from
            that best source of knowledge. It is this kind of Wisdom
            that haveing already irrecoverably Lost to great Britain a great and valuable part of
            her dominions is now proceeding to deprive her of a great and valuable part of her
            commerce also. For I plainly perceive that the State errors and the Commercial mistakes
            of that Country are going to force these united States, Contrary to their inclination,
            into systems that will probably prevent our trade from ever again flowing, as it
            probably would have done, into British Channels. It is true that we may be injur’d in
            the Commencement of these experiments, but it is certain that those who
            Compel them will be more hurt. A Similar experiment has been lately made and the issue
            recent, yet such is the curse attending Britain and British States-men that they will
            neither remember the one or profit from the other. I join with you in hopeing soon to
            see American Factories establish’d in the East and certainly it will be highly agreeable
            to me to find Mr Steptoe promoting there his
            Countrys and his own good.
          I have the honor to be with every sentimet of affectionate Esteem
            and regard your friend / and Servt:

          
            
              Richard Henry Lee
            
          
        